Proceeding pursuant to CPLR article 78 to review a determination of respondent State Commissioner of Social Services, dated May 22,1984, made after a statutory fair hearing, which affirmed so much of a determination of the local agency as ordered that petitioner’s home relief and medical assistance be discontinued.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
Substantial evidence adduced at the statutory fair hearing supports the determination that petitioner violated his duty to accept referral to an appropriate public work project (18 NYCRR 385.3 [a] [5]). The evidence further establishes that the notice of intent to discontinue petitioner’s public assistance grant detailed the reason for the discontinuance, and that the notice was served upon the petitioner only after the respondent local agency had investigated the reasons for petitioner’s failure to accept the referral (18 NYCRR 358.9), and had verified that such failure was willful (18 NYCRR 351.22 [e]; Allen v Blum, 58 NY2d 954).
Petitioner’s remaining contentions have been reviewed and are without merit. Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.